300 N.Y. 647 (1950)
The People of the State of New York, Respondent,
v.
Julio Ramirez Perez, Appellant.
Court of Appeals of the State of New York.
Submitted January 11, 1950.
Decided January 13, 1950
Return of remittitur requested and, when returned, it will be amended to read as follows: Judgment of conviction affirmed. Upon this appeal there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: the defendant contended that his confession was obtained and admitted in evidence in violation of his rights under the Fourteenth Amendment to the Constitution of the United States. This court held that the rights of the defendant under the Fourteenth Amendment to the Constitution of the United States had not been violated or denied. [See 300 N.Y. 208.]